Citation Nr: 0328628	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an effective date earlier than September 
26, 1996, for the grant of service connection for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than September 
26, 1996, for the award of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  

A review of the record shows that the veteran is claiming 
entitlement to an effective date earlier than September 26, 
1996, both for the grant of service connection for PTSD and 
for the award of a 100 percent rating for PTSD.  Both these 
issues have been developed for appellate consideration and 
are properly before the Board at this time.


REMAND

As an initial matter, the Board notes that by a January 2003 
rating decision, the RO granted service connection for 
diabetes mellitus (assigning an initial 20 percent rating), 
diabetic retinopathy (assigning an initial noncompensable 
rating), peripheral neuropathy of the lower extremities (each 
evaluated as 10 percent disabling), resection of the right 
foot (assigning an initial 20 percent rating), and coronary 
artery disease, status post myocardial infarction (assigning 
an initial noncompensable rating).  By a March 2003 rating 
decision, the RO (in pertinent part) increased the rating for 
coronary artery disease, status post myocardial infarction, 
to 60 percent (effective from the date of service 
connection).  In a May 2003 statement the representative 
submitted a notice of disagreement regarding the January 2003 
rating decision.  Because a timely notice of disagreement was 
filed, the RO must provide the veteran and his representative 
with a statement of the case (SOC) on these issues.  
Manlincon v. West, 12 Vet. App. 238 (1999) (When a notice of 
disagreement is filed, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a statement of 
the case).

A review of the service medical record reflects that the 
veteran was seen for back problems.  As such, the Board finds 
that a current VA examination is warranted.  The Board 
construes the September 2003 statement from the 
representative as raising the issue of clear und unmistakable 
error in a September 1976 rating action which denied service 
connection for a nervous disorder.  The Board finds that this 
issue is intertwined with the issue of entitlement to an 
effective date earlier than September 26, 1996, for the grant 
of service connection for PTSD and must be adjudicated by the 
RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Accordingly, the claim is being remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
back disorder covering the period 
following his release from active duty to 
the present and for his psychiatric 
disorder covering the period following 
his release from active duty through 
September 25, 1996. 

3.  A VA examination should be conducted 
by an orthopedist to ascertain the 
etiology and severity of any back 
disability, to include curvature of the 
spine.  In addition to X-ray studies, any 
other testing deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
acquired back disability diagnosed is 
related to service?  If curvature of the 
spine is diagnosed, the examiner is 
requested to render an opinion whether it 
is the result of a disease or injury, or 
a congenital or developmental defect, and 
when the curvature of the spine was 
initially manifested?

A complete rational for any opinion 
expressed should be included in the 
report.

4.  The RO is requested to adjudicate the 
issue of whether there is clear and 
unmistakable error in the September 1976 
RO decision which denied service 
connection for a nervous breakdown.  If 
the benefit sought is not granted the 
veteran should be notified of that denial 
and of his appellate rights.  The RO is 
informed that this issue is not before 
the Board until timely perfected.  

5.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
and include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the SOC in February 2000 
(concerning the claim for service 
connection for a curvature of the spine) 
and the SSOC in June 2000 (concerning the 
claim for an earlier effective date).  
Allow an appropriate period of time for 
response.

6.  The RO is requested to provide the 
veteran and his representative with an 
statement of the case (SOC) concerning 
the issues of entitlement to increased 
ratings for coronary artery disease, 
status post myocardial infarction, 
diabetes mellitus, resection of the right 
foot, peripheral neuropathy of the feet, 
and diabetic retinopathy on appeal from 
an initial grants of service connection.  
The veteran should be informed of the 
requirements necessary to perfect his 
appeal.  The RO is informed that these 
issues are not before the Board until 
timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


